                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 1 of 14 Page ID #:281




                                         1   WOODRUFF, SPRADLIN & SMART, APC                                   CHANGES MADE BY
                                             CAROLINE A. BYRNE – State Bar No. 196541
                                         2   cbyrne@wss-law.com                                               THE COURT. See ¶ 6.3.
                                             555 Anton Boulevard, Suite 1200
                                         3   Costa Mesa, California 92626-7670
                                             Telephone: (714) 558-7000
                                         4   Facsimile: (714) 835-7787
                                         5   Attorneys for Defendant CITY OF GARDEN GROVE, a public entity
                                                                   UNITED STATES DISTRICT COURT
                                         6
                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                         7
                                         8
                                              CRYSTAL MARLENE LEFF,                              CASE NO: 8:19-cv-01034 JFW
                                         9                                                       (ADSx)
                                                                Plaintiff,
                                        10                                                       BEFORE THE HONORABLE
                                              v.                                                 JOHN F. WALTER
                                        11                                                       COURTROOM 7A
                                              CITY OF GARDEN GROVE and DOES
                                        12    1 through 10, inclusive,                           [DISCOVERY DOCUMENT;
                                                                                                 REFERRED TO MAGISTRATE
                                                                                                 JUDGE AUTUMN D. SPAETH]
WOODRUFF, SPRADLIN




                                        13                      Defendants.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                                                       ORDER RE PROTECTIVE ORDER
                                        15                                                       HEARING DATES PENDING:
                                                                                                 Type: Final Pretrial Conference
                                        16                                                       Date: February 5, 2021
                                                                                                 Time: 8:00 a.m.
                                        17
                                                                                                 Type: Trial
                                        18                                                       Date: February 23, 2021
                                                                                                 Time: 8:30 a.m.
                                        19
                                        20
                                                         For good cause, the Court finds and orders as follows:
                                        21
                                             1.          PURPOSES AND LIMITATIONS
                                        22
                                                         Disclosures and discovery activity in this action are likely to involve production
                                        23
                                             of confidential or private information for which special protection from public
                                        24
                                             disclosure and from use for any purpose other than prosecuting and defending this
                                        25
                                             litigation may be warranted. Accordingly, the parties hereby stipulate to and petition
                                        26
                                             the Court to enter the following Stipulated Protective Order. The parties acknowledge
                                        27
                                             that this Order does not confer blanket protections on all disclosures or responses to
                                        28
                                             discovery and that the protection it affords from public disclosure and use extends only
                                                                                          1
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 2 of 14 Page ID #:282




                                         1   to the limited information or items that are entitled to confidential treatment under the
                                         2   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,
                                         3   below, that this Stipulated Protective Order does not entitle any party to file confidential
                                         4   information under seal; the Local Rules set forth the procedures that must be followed
                                         5   and the standards that will be applied when a party seeks permission from the court to
                                         6   file material under seal. The parties agree that this protective order does not waive the
                                         7   parties’ rights to object to discovery demands or requests for documents and/or
                                         8   information.
                                         9   2.          DEFINITIONS
                                        10               2.1   Challenging Party: A Party or Non-Party that challenges the designation
                                        11   of information or items under this Order.
                                        12               2.2   “CONFIDENTIAL” Information or Items: Information, documents
WOODRUFF, SPRADLIN




                                        13   (regardless of how generated, stored or maintained), or tangible things that qualify for
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   protection under Federal Rule of Civil Procedure 26(c).
                                        15               2.3   Counsel (without qualifier): Outside Counsel of Record and House
                                        16   Counsel (as well as their support staff).
                                        17               2.4   Designating Party: A Party or Non-Party that designates information,
                                        18   documents, or items that it produces in disclosures or in responses to discovery as
                                        19   “CONFIDENTIAL.”
                                        20               2.5   Disclosure or Discovery Material: All items, regardless of the medium or
                                        21   manner in which they are generated, stored, or maintained (including, among other
                                        22   things, disclosures, discovery responses, testimony, transcripts, and tangible things),
                                        23   that are produced, disclosed, or provided in disclosures or discovery in this matter.
                                        24               2.6   Expert: A person with specialized knowledge or experience in a matter
                                        25   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                        26   expert witness or as a consultant in this action.
                                        27               2.7   House Counsel: Attorneys who are employees of a party to this action.
                                        28   House Counsel does not include Outside Counsel of Record or any other outside
                                                                                            2
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 3 of 14 Page ID #:283




                                         1   counsel.
                                         2               2.8   Non-Party: Any natural person, partnership, corporation, association, or
                                         3   other legal entity not named as a Party to this action.
                                         4               2.9   Outside Counsel of Record: Attorneys who are not employees of a party
                                         5   to this action but are retained to represent or advise a party to this action and have
                                         6   appeared in this action on behalf of that party or are affiliated with a law firm which has
                                         7   appeared on behalf of that party.
                                         8               2.10 Party: Any party to this action, including all of its officers, directors,
                                         9   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                        10   support staffs).
                                        11               2.11 Producing Party: A Party or Non-Party that produces Disclosure or
                                        12   Discovery Material in this action.
WOODRUFF, SPRADLIN




                                        13               2.12 Professional Vendors: Persons or entities that provide litigation support
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                        15   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                                        16   their employees and subcontractors.
                                        17               2.13 Protected Material: Any Disclosure or Discovery Material that is
                                        18   designated as “CONFIDENTIAL,” including any copies, summaries, excerpts, or
                                        19   compilations thereof.
                                        20               2.14 Receiving Party: A Party that receives Protected Material.
                                        21   3.          SCOPE
                                        22               The protections conferred by this Stipulation and Order cover not only Protected
                                        23   Material (as defined above), but also (1) any information copied or extracted from
                                        24   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                        25   Material; and (3) any testimony, conversations, or presentations by Parties or their
                                        26   Counsel that might reveal Protected Material. The protections conferred by this
                                        27   Stipulation and Order do not cover the following information: (a) any information that
                                        28   is in the public domain at the time of disclosure to a Receiving Party or becomes part
                                                                                             3
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 4 of 14 Page ID #:284




                                         1   of the public domain after its disclosure to a Receiving Party as a result of publication
                                         2   not involving a violation of this Order, including becoming part of the public record
                                         3   through trial or otherwise; and (b) any information known to the Receiving Party prior
                                         4   to the disclosure or obtained by the Receiving Party after the disclosure from a source
                                         5   who obtained the information lawfully and under no obligation of confidentiality to the
                                         6   Designating Party. Any use of Protected Material at trial shall be governed by a separate
                                         7   agreement or order.
                                         8   4.          DURATION
                                         9               Even after final disposition of this litigation, the confidentiality obligations
                                        10   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                                        11   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
                                        12   later of (1) dismissal of all claims and defenses in this action, with or without prejudice;
WOODRUFF, SPRADLIN




                                        13   and (2) final judgment herein after the completion and exhaustion of all appeals,
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   rehearings, remands, trials, or reviews of this action, including the time limits for filing
                                        15   any motions or applications for extension of time pursuant to applicable law.
                                        16   5.          DESIGNATING PROTECTED MATERIAL
                                        17               5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                        18   Each Party or Non-Party that designates information or items for protection under this
                                        19   Order must take care to limit any such designation to specific material that qualifies
                                        20   under the appropriate standards. The Designating Party must designate for protection
                                        21   only those parts of material, documents, items, or oral or written communications that
                                        22   qualify, so that other portions of the material, documents, items, or communications for
                                        23   which protection is not warranted are not swept unjustifiably within the ambit of this
                                        24   Order.
                                        25               If it comes to a Designating Party’s attention that information or items that it
                                        26   designated for protection do not qualify for protection, that Designating Party must
                                        27   promptly notify all other Parties that it is withdrawing the mistaken designation.
                                        28               5.2   Manner and Timing of Designations. Except as otherwise provided in this
                                                                                             4
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 5 of 14 Page ID #:285




                                         1   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                                         2   or ordered, Disclosure or Discovery Material that qualifies for protection under this
                                         3   Order must be clearly so designated before the material is disclosed or produced.
                                         4               Designation in conformity with this Order requires:
                                         5               (a)   for information in documentary form (e.g., paper or electronic documents,
                                         6   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
                                         7   Producing Party affix the legend “CONFIDENTIAL-PRODUCED PURSUANT TO
                                         8   PROTECTIVE ORDER” to each page that contains protected material. If only a portion
                                         9   or portions of the material on a page qualifies for protection, the Producing Party also
                                        10   must clearly identify the protected portion(s) (e.g., by making appropriate markings in
                                        11   the margins).
                                        12               A Party or Non-Party that makes original documents or materials available for
WOODRUFF, SPRADLIN




                                        13   inspection need not designate them for protection until after the inspecting Party has
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   indicated which material it would like copied and produced. During the inspection and
                                        15   before the designation, all material made available for inspection shall be deemed
                                        16   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                        17   copied and produced, the Producing Party must determine which documents, or portions
                                        18   thereof, qualify for protection under this Order. Then, before producing the specified
                                        19   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
                                        20   that contains Protected Material. If only a portion or portions of the material on a page
                                        21   qualifies for protection, the Producing Party also must clearly identify the protected
                                        22   portion(s) (e.g., by making appropriate markings in the margins).
                                        23               (b)   for testimony given in deposition or in other pretrial or trial proceedings,
                                        24   that the Designating Party identify on the record, before the close of the deposition,
                                        25   hearing, or other proceeding, all protected testimony.
                                        26               (c)   for information produced in some form other than documentary form, and
                                        27   for any other tangible items, that the Producing Party affix in a prominent place on the
                                        28   exterior of the container or containers in which the information or item is stored the
                                                                                             5
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 6 of 14 Page ID #:286




                                         1   legend “CONFIDENTIAL-PRODUCED PURSUANT TO PROTECTIVE ORDER.”
                                         2   If only a portion or portions of the information or item warrant protection, the Producing
                                         3   Party, to the extent practicable, shall identify the protected portion(s).
                                         4               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                         5   failure to designate qualified information or items does not, standing alone, waive the
                                         6   Designating Party’s right to secure protection under this Order for such material. Upon
                                         7   timely correction of a designation, the Receiving Party must make reasonable efforts to
                                         8   assure that the material is treated in accordance with the provisions of this Order.
                                         9   6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                        10               6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                        11   designation of confidentiality at any time. Unless a prompt challenge to a Designating
                                        12   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
WOODRUFF, SPRADLIN




                                        13   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   litigation, a Party does not waive its right to challenge a confidentiality designation by
                                        15   electing not to mount a challenge promptly after the original designation is disclosed.
                                        16               6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                        17   resolution process by providing written notice of each designation it is challenging and
                                        18   describing the basis for each challenge. To avoid ambiguity as to whether a challenge
                                        19   has been made, the written notice must recite that the challenge to confidentiality is
                                        20   being made in accordance with this specific paragraph of the Protective Order. The
                                        21   parties shall attempt to resolve each challenge in good faith and must begin the process
                                        22   by conferring directly within 14 days of the date of service of notice. In conferring, the
                                        23   Challenging Party must explain the basis for its belief that the confidentiality
                                        24   designation was not proper and must give the Designating Party an opportunity to
                                        25   review the designated material, to reconsider the circumstances, and, if no change in
                                        26   designation is offered, to explain the basis for the chosen designation. A Challenging
                                        27   Party may proceed to the next stage of the challenge process only if it has engaged in
                                        28   this meet and confer process first, or establishes that the Designating Party is unwilling
                                                                                           6
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 7 of 14 Page ID #:287




                                         1   to participate in the meet and confer process in a timely manner.
                                         2               6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
                                         3   court intervention, the Challenging Party may file a motion challenging a confidentiality
                                         4   designation at any time if there is good cause for doing so, including a challenge to the
                                         5   designation of a deposition transcript or any portions thereof. The Parties agree that
                                         6   any discovery motion will abide by the Local Rules, including the procedures set forth
                                         7   in Local Rules 37-1 and 37-2. Any motion brought pursuant to this provision must be
                                         8   accompanied by a competent declaration affirming that the movant has complied with
                                         9   the meet and confer requirements imposed by the preceding paragraph.
                                        10               Frivolous challenges, and those made for an improper purpose (e.g., to harass or
                                        11   impose unnecessary expenses and burdens on other parties) may expose the
                                        12   Challenging Party to sanctions. All parties shall continue to afford the material in
WOODRUFF, SPRADLIN




                                        13   question the level of protection to which it is entitled under the Producing Party’s
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   designation until the court rules on the challenge.
                                        15   7.          ACCESS TO AND USE OF PROTECTED MATERIAL
                                        16               7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                        17   disclosed or produced by another Party or by a Non-Party in connection with this case
                                        18   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                                        19   Material may be disclosed only to the categories of persons and under the conditions
                                        20   described in this Order. When the litigation has been terminated, a Receiving Party must
                                        21   comply with the provisions of section 13 below (FINAL DISPOSITION).
                                        22   ///
                                        23               Protected Material must be stored and maintained by a Receiving Party at a
                                        24   location and in a secure manner that ensures that access is limited to the persons
                                        25   authorized under this Order.
                                        26               7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                        27   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                                        28   may disclose any information or item designated “CONFIDENTIAL” only to:
                                                                                             7
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 8 of 14 Page ID #:288




                                         1               (a)   the Receiving Party’s Outside Counsel of Record in this action, as well as
                                         2   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                         3   disclose the information for this litigation and who have signed the “Acknowledgment
                                         4   and Agreement to Be Bound” that is attached hereto as Exhibit A;
                                         5               (b)   the officers, directors, and employees (including House Counsel) of the
                                         6   Receiving Party to whom disclosure is reasonably necessary for this litigation and who
                                         7   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                         8               (c)   Experts (as defined in this Order) of the Receiving Party to whom
                                         9   disclosure is reasonably necessary for this litigation and who have signed the
                                        10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                        11               (d)   the court and its personnel;
                                        12               (e)   court reporters and their staff, professional jury or trial consultants, mock
WOODRUFF, SPRADLIN




                                        13   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
                                        15   (Exhibit A);
                                        16               (f)   during their depositions, witnesses in the action to whom disclosure is
                                        17   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
                                        18   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
                                        19   the Court. Pages of transcribed deposition testimony or exhibits to depositions that
                                        20   reveal Protected Material must be separately bound by the court reporter and may not
                                        21   be disclosed to anyone except as permitted under this Stipulated Protective Order; and
                                        22               (g)   the author or recipient of a document containing the information or a
                                        23   custodian or other person who otherwise possessed or knew the information.
                                        24               7.3   All “CONFIDENTIAL” information produced shall not be used other than
                                        25   in the instant case in any deposition, legal proceeding, for media use/dissemination, or
                                        26   in any other forum, nor shall the “CONFIDENTIAL” information be disseminated in
                                        27   any form, except by court order, or until such time as the “CONFIDENTIAL”
                                        28   designation is removed by agreement of counsel for the parties or by further order of
                                                                                              8
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 9 of 14 Page ID #:289




                                         1   this court.
                                         2   8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                         3               IN OTHER LITIGATION
                                         4               If a Party is served with a subpoena or a court order issued in other litigation that
                                         5   compels disclosure of any information or items designated in this action as
                                         6   “CONFIDENTIAL,” that Party must:
                                         7               (a)   promptly notify the Designating Party, in writing. Such notification shall
                                         8   include a copy of the subpoena or court order;
                                         9               (b)   promptly notify, in writing, the party who caused the subpoena or order to
                                        10   issue in the other litigation that some or all of the material covered by the subpoena or
                                        11   order is subject to this Protective Order. Such notification shall include a copy of this
                                        12   Stipulated Protective Order; and
WOODRUFF, SPRADLIN




                                        13               (c)   cooperate with respect to all reasonable procedures sought to be pursued
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   by the Designating Party whose Protected Material may be affected.
                                        15               If the Designating Party timely seeks a protective order in the action in which the
                                        16   subpoena or order was issued, the Party served with the subpoena or court order shall
                                        17   not produce any information designated in this action as “CONFIDENTIAL” before a
                                        18   determination by the court from which the subpoena or order issued, unless the Party
                                        19   has obtained the Designating Party’s permission. The Designating Party shall bear the
                                        20   burden and expense of seeking protection in that court of its confidential material – and
                                        21   nothing in these provisions should be construed as authorizing or encouraging a
                                        22   Receiving Party in this action to disobey a lawful directive from another court.
                                        23   9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                        24               PRODUCED IN THIS LITIGATION
                                        25               (a)   The terms of this Order are applicable to information produced by a Non-
                                        26   Party in this action and designated as “CONFIDENTIAL.” Such information produced
                                        27   by Non-Parties in connection with this litigation is protected by the remedies and relief
                                        28   provided by this Order. Nothing in these provisions should be construed as prohibiting
                                                                                               9
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 10 of 14 Page ID #:290




                                         1   a Non-Party from seeking additional protections.
                                         2               (b)   In the event that a Party is required, by a valid discovery request, to
                                         3   produce a Non-Party’s confidential information in its possession, and the Party is
                                         4   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
                                         5   information, then the Party shall:
                                         6                     (1)   promptly notify the Requesting Party and the Non-Party, in writing,
                                         7                           that some or all of the information requested is subject to a
                                         8                           confidentiality agreement with a Non-Party;
                                         9                     (2)   promptly provide the Non-Party with a copy of the Stipulated
                                        10                           Protective Order in this litigation, the relevant discovery request(s),
                                        11                           and a reasonably specific description of the information requested;
                                        12                           and
WOODRUFF, SPRADLIN




                                        13                     (3)   make the information requested available for inspection by the Non-
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14                           Party.
                                        15               (c)   If the Non-Party fails to object or seek a protective order from this court
                                        16   within 14 days of receiving the notice and accompanying information, the Receiving
                                        17   Party may produce the Non-Party’s confidential information responsive to the discovery
                                        18   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
                                        19   produce any information in its possession or control that is subject to the confidentiality
                                        20   agreement with the Non-Party before a determination by the court. Absent a court order
                                        21   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
                                        22   in this court of its Protected Material.
                                        23   10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                        24               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                        25   Protected Material to any person or in any circumstance not authorized under this
                                        26   Stipulated Protective Order, the Receiving Party must immediately (a) notify the
                                        27   Designating Party, in writing, of the unauthorized disclosures, (b) use its best efforts to
                                        28   retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                                             10
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 11 of 14 Page ID #:291




                                         1   persons to whom unauthorized disclosures were made of all the terms of this Order, and
                                         2   (d) request such person or persons to execute the “Acknowledgment and Agreement to
                                         3   Be Bound” that is attached hereto as Exhibit A.
                                         4   11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                         5               PROTECTED MATERIAL
                                         6               When a Producing Party gives notice to Receiving Parties that certain
                                         7   inadvertently produced material is subject to a claim of privilege or other protection,
                                         8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                         9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                        10   may be established in an e-discovery order that provides for production without prior
                                        11   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                        12   parties reach an agreement on the effect of disclosure of a communication or
WOODRUFF, SPRADLIN




                                        13   information covered by the attorney-client privilege or work product protection, the
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14   parties may incorporate their agreement in the stipulated protective order submitted to
                                        15   the court.
                                        16   12.         MISCELLANEOUS
                                        17               12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                        18   person to seek its modification by the court in the future.
                                        19               12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                        20   Protective Order, no Party waives any right it otherwise would have to object to
                                        21   disclosing or producing any information or item on any ground not addressed in this
                                        22   Stipulated Protective Order. Similarly, nothing in this Protective Order shall be deemed
                                        23   as a waiver of objections previously asserted in response to any discovery requests in
                                        24   this litigation. Finally, no Party waives any right to object on any ground to use in
                                        25   evidence of any of the material covered by this Protective Order.
                                        26               12.3 Filing Protected Material. Without written permission from the
                                        27   Designating Party or a court order secured after appropriate notice to all interested
                                        28   persons, a Party may not file in the public record in this action any Protected Material.
                                                                                           11
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 12 of 14 Page ID #:292




                                         1   A Party that seeks to file under seal any Protected Material must comply with the
                                         2   applicable Local Rules and General Orders. Protected Material may only be filed under
                                         3   seal pursuant to a court order authorizing the sealing of the specific Protected Material
                                         4   at issue. If a Receiving Party’s request to file Protected Material under seal is denied by
                                         5   the court, then the Receiving Party may file the information in the public record unless
                                         6   otherwise instructed by the court.
                                         7               Notwithstanding this provision, Counsel are entitled to retain an archival copy of
                                         8   all pleadings, discovery, motion papers, trial, deposition, and hearing transcripts, legal
                                         9   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
                                        10   product, and consultant and expert work product, even if such materials contain
                                        11   Protected Material. Any such archival copies that contain or constitute Protected
                                        12   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
WOODRUFF, SPRADLIN




                                        13               IT IS SO ORDERED.
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14
                                        15   DATED: September 30, 2020                        /s/ Autumn D. Spaeth
                                                                                         ______________________________________
                                                                                         HONORABLE AUTUMN D. SPAETH
                                        16                                               MAGISTRATE JUDGE OF THE UNITED
                                        17                                               STATES DISTRICT COURT

                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                             12
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 13 of 14 Page ID #:293




                                         1                                        PROOF OF SERVICE
                                         2                       STATE OF CALIFORNIA, COUNTY OF ORANGE
                                         3        I am over the age of 18 and not a party to the within action; I am employed by
                                             WOODRUFF, SPRADLIN & SMART in the County of Orange at 555 Anton
                                         4   Boulevard, Suite 1200, Costa Mesa, CA 92626-7670.
                                         5       On September 29, 2020, I served the foregoing document(s) described as
                                             ORDER RE [PROPOSED] PROTECTIVE ORDER
                                         6
                                                        by placing the true copies thereof enclosed in sealed envelopes addressed as
                                         7               stated on the attached mailing list;
                                         8              by placing  the original  a true copy thereof enclosed in sealed envelopes
                                                         addressed as follows:
                                         9              (BY MAIL) I placed said envelope(s) for collection and mailing, following
                                        10               ordinary business practices, at the business offices of WOODRUFF, SPRADLIN
                                                         & SMART, and addressed as shown on the attached service list, for deposit in
                                        11               the United States Postal Service. I am readily familiar with the practice of
                                                         WOODRUFF, SPRADLIN & SMART for collection and processing
                                        12               correspondence for mailing with the United States Postal Service, and said
                                                         envelope(s) will be deposited with the United States Postal Service on said date
                                                         in the ordinary course of business.
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW




                                             
                        COSTA MESA
    & SMART




                                        14               (BY ELECTRONIC SERVICE) by causing the foregoing document(s) to be
                                                         electronically filed using the Court’s Electronic Filing System which constitutes
                                        15               service of the filed document(s) on the individual(s) listed on the attached mailing
                                                         list.
                                        16              (BY OVERNIGHT DELIVERY) I placed said documents in envelope(s) for
                                        17               collection following ordinary business practices, at the business offices of
                                                         WOODRUFF, SPRADLIN & SMART, and addressed as shown on the attached
                                        18               service list, for collection and delivery to a courier authorized by
                                                         ________________________ to receive said documents, with delivery fees
                                        19               provided for. I am readily familiar with the practices of WOODRUFF,
                                                         SPRADLIN & SMART for collection and processing of documents for overnight
                                        20               delivery, and said envelope(s) will be deposited for receipt by
                                                         ________________________ on said date in the ordinary course of business.
                                        21              (BY FACSIMILE) I caused the above-referenced document to be transmitted to
                                        22               the interested parties via facsimile transmission to the fax number(s) as stated on
                                                         the attached service list.
                                        23              (Federal) I declare that I am employed in the office of a member of the bar of this
                                        24                         court at whose direction the service was made. I declare under penalty
                                                                   of perjury that the above is true and correct.
                                        25
                                                         Executed on September 29, 2020, at Costa Mesa, California.
                                        26
                                        27                                                             /s/ Laura F. Perez
                                                                                                       LAURA F. PEREZ
                                        28

                                                                                              13
                                             1523680.1
                                        Case 8:19-cv-01034-JFW-ADS Document 35 Filed 09/30/20 Page 14 of 14 Page ID #:294




                                         1               CRYSTAL MARLENE LEFF v. CITY OF GARDEN GROVE, et al.
                                         2                     USDC, CENTRAL DISTRICT OF CALIFORNIA
                                                                   CASE NO. 8:19-cv-01034-AG (ADSx)
                                         3
                                                                   ASSIGNED FOR ALL PURPOSES TO
                                         4                        HONORABLE ANDREW J. GUILFORD
                                                                          COURTROOM 10D
                                         5                      MAGISTRATE JUDGE AUTUMN D. SPAETH
                                                                          COURTROOM 6B
                                         6
                                                                            SERVICE LIST
                                         7
                                         8     Jerry L. Steering, Esq.                     Attorneys for Plaintiff
                                               Brenton W. Aitken Hands, Esq.               CRYSTAL MARLENE LEFF
                                         9     LAW OFFICES OF JERRY L. STEERING
                                               4063 Birch Street, Suite 100
                                        10     Newport Beach, CA 92660
                                               Telephone: (949) 474-1849
                                        11     Facsimile: (949) 474-1883
                                               Email: jerrysteering@yahoo.com
                                        12             brentonaitken@gmail.com
WOODRUFF, SPRADLIN




                                        13
                     ATTORNEYS AT LAW
                        COSTA MESA
    & SMART




                                        14
                                             07/01/19
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                   14
                                             1523680.1
